 Case 8:20-cv-03054-JSM-JSS Document 1 Filed 12/22/20 Page 1 of 5 PageID 1




                           UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF FLORIDA
                                  TAMPA DIVISION

ELIZABETH GONZALEZ,

      Plaintiff,

vs.                                         CASE NO.:

UNUM LIFE INSURANCE
COMPANY OF AMERICA,

      Defendant.

                                        /

                                     COMPLAINT

      COMES NOW the Plaintiff, ELIZABETH GONZALEZ, (“Gonzalez”), by and through

the undersigned attorney, and sues the Defendant, UNUM LIFE INSURANCE COMPANY

OF AMERICA (“Unum”) and alleges as follows:

      1.     This is an action for relief under the Employee Retirement Income Security

Act (“ERISA”), as amended, 29 U.S.C. §§1001, et seq.

      2.     This Court has jurisdiction pursuant to 29 U.S.C. §1132(e).

      3.     ERISA provides for nationwide service of process. 29 U.S.C. §1132(e)(2).

      4.     This Court has venue pursuant to 29 U.S.C. §1132(e)(2). In particular, in

ERISA actions, venue is proper where a defendant resides or may be found. Here,

Unum can be found in the state of Florida as well as in the county of Hillsborough. It is

an authorized insurer in the state of Florida and has agents in Hillsborough County,

Florida. See attached Exhibit “A.”

      5.     Gonzalez is and/or was a participant in each of the plans, funds, programs

or arrangements described herein.
  Case 8:20-cv-03054-JSM-JSS Document 1 Filed 12/22/20 Page 2 of 5 PageID 2




        6.    Gonzalez was an employee of The Johns Hopkins Health System

Corporation (“Johns Hopkins” or “Employer”) and as such she was insured through both

a group disability and a group life insurance policy issued to Johns Hopkins by UNUM.

        7.    The Employer is the Plan Sponsor and Plan Administrator of the employee

welfare benefit plan providing long term disability (“LTD”) benefits in the event of

disability and the employee welfare benefit plan providing a waiver of life insurance

premiums (“LWOP”) benefit under the applicable life insurance policy in the event of

disability.

        8.    The “Plans” are welfare benefit plans established under ERISA to provide

LTD benefits and a LWOP benefit to those participants who satisfy the terms and

conditions of the Plans to receive such benefits.

        9.    A copy of what purports to be a document describing the LTD benefits

payable under the LTD Plan is attached hereto as Exhibit “B”. A copy of the applicable

Plan document describing the LWOP benefit under the terms of the life insurance Plan

is in possession of UNUM.

        10.   UNUM is the claims administrator, it makes the “full and fair” final review

of claims and it insures the payment of benefits under the Plans.

        11.   UNUM denied and/or terminated Gonzalez’ claims finding that she was

not disabled under the terms of the Plans. Specifically, UNUM’s last denial letter related

to both the LTD and LWOP claim is dated August 31, 2020.

        12.   With respect to the claims made herein, Gonzalez has exhausted her

administrative remedies and/or exhaustion has been excused or is waived.

                                     COUNT I
                 (Action for Plan Benefits 29 U.S.C. §1132(a)(1)(B))
                                          2
  Case 8:20-cv-03054-JSM-JSS Document 1 Filed 12/22/20 Page 3 of 5 PageID 3




      Gonzalez incorporates the allegations contained in paragraphs 1 through 12

above, and further states:

      13.    The Plans provide for the payment of LTD benefits in the event Gonzalez

became disabled as defined by the LTD Plan. The life insurance Plan also provided for

LWOP benefits in the event of disability.          The other benefits are described with

particularity in the applicable plan documents for those plans.

      14.    Gonzalez was and is disabled as defined by the LTD and the life

insurance Plan at all times material hereto.

      15.    Gonzalez made a claim for LTD Plan benefits and LWOP benefits. Said

claims for benefits were terminated or denied.

      16.    Gonzalez is entitled to LTD Plan benefits and LWOP benefits.

      17.    UNUM has failed and refused to pay Gonzalez sums due pursuant to the

terms of the Plans, breaching the terms of said Plans.

      18.    Because of the failure to pay benefits pursuant to the terms of the Plans,

Gonzalez has been forced to retain the undersigned attorneys and is obligated to pay

them a reasonable attorney’s fee. Gonzalez is entitled to recover attorney’s fees as

authorized by 29 U.S.C. §1132(g).

      WHEREFORE, plaintiff, Gonzalez, prays for relief from defendant, UNUM, for the

payment of disability benefits, a waiver of life insurance premiums, reinstatement to all

other benefits, including the waiver of premiums as if benefits had never been

terminated or denied, plus attorney’s fees and costs and any other such further relief as

the Court deems proper.


                                               3
 Case 8:20-cv-03054-JSM-JSS Document 1 Filed 12/22/20 Page 4 of 5 PageID 4




Date: December 22, 2020

                                  ___/s/Gregory D. Swartwood__________
                                  Gregory D. Swartwood, Esquire
                                  Florida Bar No. 858625
                                  The Nation Law Firm, LLP
                                  570 Crown Oak Centre Drive
                                  Longwood, FL 32750
                                  Telephone: (407) 339-1104
                                  Facsimile: (407) 339-1118
                                  E-Mail: gswartwood@nationlaw.com
                                  Attorneys for Plaintiff




                                     4
Case 8:20-cv-03054-JSM-JSS Document 1 Filed 12/22/20 Page 5 of 5 PageID 5
